Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

AGREEMENT made and entered into in Seattle, Washington, by and between
MICROVISION, Inc. (the “Company”), a Delaware corporation with its principal
place of business in Seattle, Washington, and Alexander Y. Tokman (“Executive”),
effective as of the 18th day of July, 2005.

 

WHEREAS, subject to the terms and conditions hereinafter set forth, the Company
wishes to employ Executive as its President & Chief Operating Officer and
Executive wishes to accept such employment;

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree:

 

1. Employment. Subject to the terms and conditions set forth in this Agreement,
the Company hereby offers, and Executive hereby accepts, employment.

 

2. Term. Subject to earlier termination as hereafter provided, Executive’s
employment hereunder shall be for a term of three (3) years, commencing as of
the effective date of this Agreement, and ending on July 18, 2008, (“Employment
Term”), subject to earlier termination as set forth in Section 5 below.
Following the expiration of the Employment Term, this Agreement shall be
automatically renewed for successive one (1) year periods (“Renewal Term”)
unless, at least ninety (90) days prior to the expiration of the Employment Term
or the then current Renewal Term, either party provides the other with written
notice of intention not to renew, in which case this Agreement shall terminate
as of the end of the Employment Term or the Renewal Term, as applicable. If this
Agreement is renewed, the terms of this Agreement during any Renewal Term shall
be the same as the terms in effect immediately prior to such renewal (including
but not limited to, the provisions set forth in Sections 4 and 5 below), subject
to any changes or modifications as mutually may be agreed between the Parties as
evidenced in a written instrument signed by both the Company and Executive.

 

3. Capacity and Performance.

 

a. During the Term, Executive shall serve the Company as its President and Chief
Operating Officer, reporting to the Chief Executive Officer. In addition, and
without further compensation, Executive may also serve as a member of the
Company’s Board of Directors (the “Board”) and shall be appointed to the Board
within six (6) month’s of Executive’s hire date or as soon thereafter as
provided in the Company’s bylaws. In addition, Executive may also serve as a
director and/or officer of one or more of the Company’s Affiliates, if so
elected or appointed from time to time.

 

b. During the Term, Executive shall be employed by the Company on a full-time
basis and shall perform such duties as are intrinsic to his position and such
other duties and responsibilities on behalf of the Company and its Affiliates as
may reasonably be designated from time to time by the Board or by its designees.

 

c. During the Term, Executive shall devote his full business time and his best
efforts, business judgment, skill and knowledge exclusively to the advancement
of the



--------------------------------------------------------------------------------

business and interests of the Company and its Affiliates and to the discharge of
his duties and responsibilities hereunder. Executive shall not actively engage
in any other business activity during the Term, but may participate in industry,
trade, professional, charitable and community activities and manage personal
investments so long as such activities, either individually or in the aggregate,
do not conflict with the interests of the Company and its Affiliates or
interfere with the discharge of Executive’s responsibilities to the Company and
its Affiliates.

 

4. Compensation and Benefits. As compensation for all services performed by
Executive under and during the Term and subject to performance of Executive’s
duties and of the obligations of Executive to the Company and its Affiliates,
pursuant to this Agreement or otherwise:

 

a. Base Salary. Beginning with the effective date of this Agreement and
continuing through December 31, 2005, the Company shall pay Executive a base
salary at the rate of Three Hundred Thousand Dollars ($300,000) per year (“Base
Salary”), payable in accordance with the payroll practices of the Company for
its executives and subject to increase from time to time by the Board or a
committee thereof, in its sole discretion. Beginning on January 1, 2006 and for
each calendar year thereafter during Executive’s employment with the Company,
the Company shall increase Executive’s Base Salary at the rate of five percent
(5%) of Executive’s Base Salary for the prior calendar year, payable in
accordance with the payroll practices of the Company for its executives and
subject to additional increases from time to time by the Board or a committee
thereof, in its sole discretion.

 

b. Bonus Compensation. During the Term, Executive will be eligible to earn an
annual bonus (the “Bonus”) with a target equivalent to 50% of the Base Salary
(the “Target Bonus”). The twelve month period to which the Bonus is applicable
is referred to hereafter as the “Bonus Year.” The actual amount of the Bonus, if
any, shall be determined by the Board or a committee thereof, based on its
assessment, in its sole discretion, of Executive’s performance and that of the
Company against appropriate and reasonably obtainable goals established by the
Board or a committee thereof with participation by Executive. Executive shall be
paid a bonus for the 2005 calendar year (the “2005 Bonus”) equal to 50% of base
salary prorated for the actual days the Executive is employed by the Company
during 2005. Except for the 2005 Bonus, Bonus compensation may be paid in cash
and/or in equity, at the discretion of the Board or a committee thereof.
Notwithstanding the foregoing, however, if the Company shall establish a bonus
plan, the Bonus may be awarded and paid pursuant to such plan provided that such
plan shall provide Executive the ability to earn as bonus the target equivalent
provided for by this Section 4.a. Any Bonus compensation earned by Executive
shall be paid to Executive no later than bonus payments to other Executives with
a target payment date of March 31 of the year following the year the Bonus
compensation was earned.

 

c. Stock Options. At the next regular meeting of the Board following the
effective date of this Agreement, Executive shall be granted an option to
purchase, at fair market value 300,000 shares, of common stock of the Company
(the “Options”), 60,000 shares of which shall vest immediately and 60,000 shares
of which will vest on each anniversary of the effective date of this Agreement
subject to the terms of this Agreement. The Options shall be granted pursuant to
the terms of the Company’s 1996 Stock Option Plan as amended from time to time
(the “Option Plan”) and to the stock option agreement approved by the
Compensation Committee with respect to this grant (the “Option Agreement”).

 

2



--------------------------------------------------------------------------------

d. Vacations. During the Term, Executive shall be entitled to four (4) weeks of
paid vacation per year to be taken at such times and intervals as shall be
determined by Executive, subject to the reasonable business needs of the
Company. Vacation shall otherwise be governed by the policies of the Company, as
in effect. from time to time.

 

e. Other Benefits. During the Term and subject to any contribution therefore
generally required of employees of the Company, Executive shall be entitled to
participate in any and all employee benefit plans from time to time in effect
for employees of the Company generally, except to the extent such plans provide
a category of benefit otherwise provided to Executive pursuant to this
Agreement, including with limitation severance pay. Such participation shall be
subject to the terms of the applicable plan documents and generally applicable
Company policies. The Company may alter or terminate its employee benefit plans
at any time, as it, in its sole judgment, determines to be appropriate.

 

f. Business Expenses. The Company shall pay or reimburse Executive for all
reasonable business expenses incurred or paid by Executive in the performance of
his duties and responsibilities hereunder, subject to such policies as may be
established by the Company from time to time, any maximum annual limit or other
restrictions on such expenses and to provision of such reasonable substantiation
and documentation as may be specified by the Company from time to time.

 

5. Termination of Employment and Severance Benefits. Notwithstanding the
provisions of Section 2 hereof, Executive’s employment hereunder shall terminate
prior to the expiration of the Term under the following circumstances:

 

a. Death. In the event of Executive’s death during the Term, Executive’s
employment hereunder shall immediately and automatically terminate. In such
event, the Company shall pay to Executive’s designated beneficiary or, if no
beneficiary has been designated by Executive, to his estate: (i) any earned and
unpaid Base Salary, payable on the Company’s next regular pay day following
termination, (ii) any vacation time earned but not used through the date of
termination, payable on the Company’s next regular pay day following the
termination, (iii) any bonus compensation earned for the Bonus Year preceding
that in which the termination occurs and unpaid on the date of termination
(“Awarded Bonus”), payable in accordance with Section 4.b hereof, and (iv) any
reimbursable business expenses incurred by Executive but not yet reimbursed on
the date of termination, provided that such expenses and required substantiation
and documentation are submitted within sixty (60) days of termination, with
reimbursement being made promptly after receipt of documentation (amounts
provided in (i) through (iv), “Final Payment”). The Company shall have no
further obligations to Executive.

 

b. Disability.

 

i. The Company may terminate Executive’s employment hereunder, upon notice to
Executive, in the event that Executive becomes disabled during his employment
hereunder through any illness, injury, accident or condition of either a
physical or psychological nature and, as a result, is unable to perform
substantially all of his duties and responsibilities hereunder for a period of
more than one hundred twenty (120) days during any period of three hundred and
sixty-five (365) consecutive calendar days. In the event of such termination,
the Company shall pay Executive the Final Payment and shall have no further
obligations to Executive.

 

3



--------------------------------------------------------------------------------

ii. The Board may designate another employee to act in Executive’s place during
any period of Executive’s disability. Notwithstanding any such designation,
Executive shall continue to receive the compensation and benefits in accordance
with Sections 4.a through 4.d and benefits in accordance with Section 4.e, to
the extent permitted by the then-current terms of the applicable benefit plans,
until Executive becomes eligible for disability income benefits under the
Company’s disability income plan or until the termination of his employment,
whichever shall first occur.

 

iii. While receiving disability income payments under the Company’s disability
income plan, Executive shall not be entitled to receive any Base Salary under
Section 4.a hereof, but shall continue to participate in Company benefit plans
in accordance with Section 4.e and the terms of such plans, until the
termination of his employment.

 

iv. If any question shall arise as to whether during any period Executive is
disabled through any illness, injury, accident or condition of either a physical
or psychological nature so as to be unable to perform substantially all of his
duties and responsibilities hereunder, a determination of whether Executive has
a disability shall be made by Executive’s health care provider. In the event the
Company questions the medical opinion of Executive’s health care provider, the
Company may require Executive to obtain a second opinion from a different health
care provider chosen by the Company at its own expense. If there is a conflict
between the opinion of Executive’s health care provider and the opinion of the
Company’s selected health care provider, the Company may require Executive to
obtain a third opinion from a health care provider jointly approved by the
Company and Executive at the Company’s expense, and this third opinion shall be
binding on Executive and the Company. Any such determination of disability under
this Section 5.b.iv is not intended to alter any benefits any party may be
entitled to receive under any long-term disability insurance policy carried by
either the Company or Executive with respect to Executive, which benefits shall
be governed solely by the terms of any such insurance policy. If the Executive
fails to submit to a medical examination at the request of the Company as
provided above, the Company’s determination of the issue shall be binding on
Executive.

 

c. By the Company for Cause. The Company may terminate Executive’s employment
hereunder for Cause at any time upon notice to Executive setting forth in
reasonable detail the nature of such Cause. The following, as determined by the
Board in its reasonable judgment, shall constitute Cause for termination: (i)
Executive’s repeated willful failure to perform, or gross negligence in the
performance of, his duties and responsibilities to the Company or any of its
Affiliates; (ii) fraud, embezzlement or other dishonesty with respect to the
Company or any of its Affiliates; (iii) breach of any of his obligations under
Section 7, 8 or 9 hereof or (iv) commission of a felony or other crime involving
moral turpitude. Upon the giving of notice of termination of Executive’s
employment hereunder for Cause, the Company shall have no further obligations to
Executive, other than to pay Executive the Final Payment.

 

d. By the Company Other than for Cause. The Company may terminate Executive’s
employment hereunder other than for Cause at any time upon notice to Executive.
In the event of such termination during the Employment Term or a Renewal Term,
then, the Company (i) shall pay Executive (A) the Final Payment and (B)
severance pay in an amount

 

4



--------------------------------------------------------------------------------

equal to eighteen (18) months of Base Salary, at the rate in effect at the date
of termination, plus an amount equal to the Target Bonus and (ii) shall
continue, while Executive is receiving severance pay hereunder, to contribute to
the premium cost of participation by Executive and his eligible dependents in
the Company’s group medical and dental plans, provided that Executive is
entitled to continue such participation under applicable law and plan terms and
pays the remainder of the premium cost from month to month in accordance with
the schedule established by the Company. Any obligation of the Company to
Executive under clause (i) or (ii) hereof, however, shall be reduced by any
other payments from the Company to which Executive is entitled as a result of
termination (exclusive of any Final Payment due) and is conditioned on Executive
signing, in a timely manner, an effective release of claims in the form provided
by the Company (the “Employee Release”) in the form attached hereto as Exhibit
A. Severance pay and Target Bonus to which Executive is entitled hereunder shall
be payable pro-rata at the Company’s regular payroll periods during the eighteen
(18) month period immediately following termination of Executive’s employment,
with the first payment being made on the Company’s next regular payday following
the later of the effective date of the Employee Release in the form attached
hereto as Exhibit A or the date it is received by the Company, but retroactive
to the next business day following the date of termination.

 

e. By Executive for Good Reason. Executive may terminate his employment
hereunder for Good Reason, upon notice to the Company setting forth in
reasonable detail the nature of such Good Reason. The following shall constitute
Good Reason for termination by Executive: (i) failure of the Company to continue
Executive in the position of President and Chief Operating Officer (ii)
substantial diminution in the nature and scope of Executive’s responsibilities,
duties, authority, reporting up requirements of Executive, provided, however,
that (iii) a Change of Control shall not constitute Good Reason under this
clause (ii) unless coupled with a demotion of Executive’s position or
substantial diminution in the nature and scope of Executive’s responsibilities,
duties, authority, and provided further that the Company’s failure to continue
Executive’s appointment or election as a director or officer of one of the
Company’s Affiliates and any diminution of the business at the Company or any of
its Affiliates shall not constitute “Good Reason”; (iii) material failure of the
Company to provide Executive with the Base Salary and benefits in accordance
with the terms of Section 4 hereof, excluding an inadvertent failure which is
cured within ten (10) business days following notice from Executive specifying
in detail the nature of such failure; or (iv) relocation of Executive’s office
more than thirty-five (35) miles from the then-current location of the Company’s
principal offices without his consent. In the event of termination in accordance
with this Section 5.e during the Employment Term or Renewal Term, then Executive
will be entitled to the same pay and benefits he would have been entitled to
receive had Executive been terminated by the Company other than for Cause in
accordance with Section 5.d above; provided that Executive satisfies all
conditions to such entitlement, including without limitation the signing of an
effective Employee Release in the form attached hereto as Exhibit A.

 

f. By Executive Other than for Good Reason. Executive may terminate his
employment hereunder at any time upon sixty (60) days’ notice to the Company. In
the event of termination by Executive pursuant to this Section 5.f, the Board
may elect to waive the period of notice, or any portion thereof, and, if the
Board so elects, the Company will pay Executive the Base Salary for the notice
period (or for any remaining portion of the period) and the Final Payment. The
Company shall have no further obligation to Executive.

 

5



--------------------------------------------------------------------------------

g. Upon a Change of Control.

 

i. If a Change of Control occurs and the Company terminates Executive’s
employment hereunder other than for Cause during the Employment Term or Renewal
Term or within two (2) years following such Change of Control or Executive
terminates his employment hereunder for Good Reason for the reasons set forth
above in Section 5.e(i), 5.e(ii) or 5.e(iv) during the Employment Term or
Renewal Term or within six (6) months following such Change of Control, then, in
lieu of any payments to or on behalf of Executive under Section 5.d or 5.e
hereof, the Company, in addition to providing Executive the Final Payment, (A)
shall pay Executive an amount equal to two times the sum of one year of Base
Salary at the rate in effect at the date of termination plus a payment equal to
the Target Bonus for which Executive is eligible, which amount shall be payable
in a single lump sum within ten (10) business days following the later of the
effective date of the Employee Release in the form attached hereto as Exhibit A
or the date it is received by the Company and (B) shall pay the full cost of
Executive’s continued participation in the Company’s group health and dental
plans for two years or, if less, for so long as Executive remains entitled to
continue such participation under applicable law. In addition, 100% of those
shares under the Options which are not exercisable, and which have not been
exercised and have not expired or been surrendered or cancelled, shall become
exercisable upon such termination and shall otherwise be and remain exercisable
in accordance with the terms of the Options subject to the Option Agreement. The
obligations of the Company hereunder, however, other than for the Final Payment,
if any, are subject to Executive signing a timely and effective Employee Release
in the form attached hereto as Exhibit A.

 

ii. Certain Additional Payments by the Employer.

 

(A) Payments under this Agreement shall be made without regard to whether the
deductibility of such payments (or any other payments or benefits to or for the
benefit of Executive) would be limited or precluded by Section 280G of the Code
(“Section 280G”) and without regard to whether such payments (or any other
payments or benefits) would subject Executive to the federal excise tax levied
on certain “excess parachute payments” under Section 4999 of the Code (the
“Excise Tax”). If any portion of the payments or benefits to or for the benefit
of Executive (including, but not limited to, payments and benefits under this
Agreement but determined without regard to this paragraph) constitutes an
“excess parachute payment” within the meaning of Section 280G (the aggregate of
such payments being hereinafter referred to as the “Excess Parachute Payments”),
the Company shall promptly pay (and to the extent practicable, no later than ten
(10) days prior to the date Executive is required to make any Excise Tax payment
to the Internal Revenue Service) to Executive an additional amount (the
“gross-up payment”) that after reduction for all taxes (including but not
limited to the Excise Tax) with respect to such gross-up payment equals the
Excise Tax with respect to the total of the Excess Parachute Payments and the
Gross-Up Payment.

 

(B) The determination as to whether Executive’s payments and benefits include
Excess Parachute Payments and, if so, the amount of such payments, the amount of
any Excise Tax owed with respect thereto, and the amount of any gross-up

 

6



--------------------------------------------------------------------------------

payment shall be made at the Company’s expense by PricewaterhouseCoopers LLP or
by such other certified public accounting firm as the Committee may designate
prior to a Change of Control (the “accounting firm”). Notwithstanding the
foregoing, if the Internal Revenue Service shall assert an Excise Tax liability
that is higher than the Excise Tax (if any) determined by the accounting firm,
the Company shall, promptly (and to the extent practicable, no later than ten
(10) days prior to the date Executive is required to make any Excise Tax payment
to the Internal Revenue Service) augment the gross-up payment to address such
higher Excise Tax liability.

 

iii. “Change of Control” means the occurrence of any of the following events
after the effective date hereof:

 

(A) The acquisition by any Person or group of the ultimate beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)) of more than 50% of the then
outstanding securities of the Company entitled to vote generally in the election
of directors; excluding, however, the following: (i) any acquisition directly
from the Company (other than any acquisition by virtue of the exercise of an
exercise, conversion or exchange privilege unless the security being so
exercised, converted or exchanged was itself acquired directly from the
Company); (ii) any acquisition by the Company; (iii) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by the Company
or by any corporation controlled by the Company; (iv) any acquisition by
Executive, by all Executive Related Party (as defined herein) or by a group of
which the Executive is a member; or (v) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
this subsection g.(iii)(A); or

 

(B) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election, by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

(C) A reorganization, recapitalization, merger or consolidation (a “Corporate
Transaction”) of the Company, unless (i) securities representing more than 50%
of the then outstanding securities entitled to vote generally in the election of
directors of the Company or the corporation resulting from or surviving such
Corporate Transaction (or the ultimate parent of the Company or such corporation
after such Corporate Transaction) are beneficially owned subsequent to such
Corporate Transaction by the Person or Persons who were the beneficial owners of
the outstanding securities of the Company entitled to vote generally in the
election of directors immediately prior to such Corporate Transaction, in
substantially the same proportions as their ownership immediately prior to such
Corporate Transaction, (ii) no Person (excluding any corporation resulting from
such Corporate Transaction or any employee benefit plan (or related trust) of
the Company of such

 

7



--------------------------------------------------------------------------------

corporation resulting from such Corporate Transaction) ultimately beneficially
owns, directly or indirectly, more than 50% of the then outstanding securities
entitled to vote generally in the election of directors of the Company or the
corporation resulting from or surviving such Corporate Transaction (or the
ultimate parent of the Company or such corporation after such Corporate
Transaction) except to the extent that such ownership existed prior to the
Corporate Transaction; and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Corporate Transaction were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Corporate
Transaction; or

 

(D) The sale, transfer or other disposition of all or substantially all of the
assets of the Company; or

 

(E) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

For purposes of this definition, securities entitled to vote generally in the
election of directors that are issuable upon exercise of an exercise, conversion
or exchange. privilege shall be deemed to be outstanding. In addition, for
purposes of this definition, the following terms have the meanings set forth
below:

 

A Person shall be deemed to be the “owner” of any securities of which such
Person would be the “beneficial owner,” as such term is defined in Rule 13d-3
promulgated by the Securities and Exchange Commission under the Exchange Act.

 

“Person” has the meaning used in Section 13.d of the Exchange Act, except that
“Person” does not include (i) the Executive, an Executive Related Party, or any
group of which Executive or Executive Related Party is a member, or (ii) the
Company or a wholly owned subsidiary of the Company or an employee benefit plan
(or related trust) of the Company or of a wholly owned subsidiary.

 

An “Executive Related Party” means any affiliate or associate of Executive other
than the Company or a subsidiary of the Company. The terms “affiliate” and
“associate” have the meanings given in Rule 12b-2 under the Exchange Act; the
term “registrant” in the definition of “associate” means, in this case, the
Company.

 

6. Effect of Termination. The provisions of this Section 6 shall apply to
termination of employment pursuant to Section 5 or otherwise.

 

a. Payment by the Company in accordance with the applicable termination
provision of Section 5, if any, shall constitute the entire obligation of the
Company to Executive. Executive shall promptly give the Company notice of all
facts necessary for the Company to determine the amount and duration of its
obligations in connection with any termination pursuant to Section 5.d, 5.e or
5.g hereof.

 

b. Except for medical and dental plan coverage continued pursuant to Section
5.d, 5.e or 5.g hereof, benefits shall terminate pursuant to the terms of the
applicable benefit plans based on the date of termination of Executive’s
employment without regard to any payments to Executive following such date of
termination.

 

8



--------------------------------------------------------------------------------

c. Provisions of this Agreement shall survive expiration of the Employment Term
and any termination hereunder if so provided herein or if necessary or desirable
to accomplish the purposes of other surviving provisions, including without
limitation the obligations of Executive under Sections 7, 8 and 9 hereof. The
obligation of the Company to make payments to or on behalf of Executive under
Section 5.d, 5.e or 5.g hereof is expressly conditioned upon Executive’s
continued full performance of obligations under Sections 7, 8 and 9 hereof.
Executive recognizes that, except as expressly provided in Section 5.d, 5.e or
5.g no compensation is earned after termination of employment.

 

7. Confidential Information.

 

a. Executive acknowledges that the Company and its Affiliates continually
develop Confidential Information, that Executive may in the future develop
Confidential Information for the Company or its Affiliates and that Executive
has in the past and may in the future learn of Confidential Information during
the course of employment. Executive will comply with the policies and procedures
of the Company and its Affiliates for protecting Confidential Information and
shall not use or disclose to any Person (except as required by applicable law or
for the proper performance of his duties and responsibilities to the Company and
its Affiliates hereunder) any Confidential Information obtained by Executive
incident to his employment or other association with the Company or any of its
Affiliates. Executive understands that this restriction shall continue to apply
after his employment terminates, regardless of the reason for such termination.

 

b. All documents, records, tapes and other media of every kind and description
relating to the business, present or otherwise, of the Company or its Affiliates
and any copies, in whole or in part, thereof (the “Documents”), whether or not
prepared by Executive, shall be the sole and exclusive property of the Company
and its Affiliates. Executive shall safeguard all Documents and shall surrender
to the Company at the time his employment terminates, or at such earlier time or
times as the Board or its designee may specify, all Documents then in
Executive’s possession or control.

 

8. Assignment of Rights to Intellectual Property.

 

a. Executive shall promptly and fully disclose all Intellectual Property to the
Company. Executive hereby assigns and agrees to assign to the Company (or as
otherwise directed by the Company) Executive’s full right, title and interest in
and to all Intellectual Property. Executive agrees to execute any and all
applications for domestic and foreign patents, copyrights or other proprietary
rights and to do such other acts (including without limitation the execution and
delivery of instruments of further assurance or confirmation) requested by the
Company to assign the Intellectual Property to the Company and to permit the
Company to enforce any patents, copyrights or other proprietary rights to the
Intellectual Property. Executive will not charge the Company for time spent in
complying with these obligations. All copyrightable works that Executive creates
shall be considered “work made for hire.”

 

b. For purposes of this Agreement, “Intellectual Property” means inventions,
discoveries, developments, methods, processes, compositions, works, concepts and
ideas (whether or not patentable or copyrightable or constituting trade secrets)
conceived, made, created, developed or reduced to practice by Executive (whether
alone or with others,

 

9



--------------------------------------------------------------------------------

whether or not during normal business hours or on or off Company premises)
during Executive’s employment; provided, however, that the Company shall have no
rights to any invention for which no equipment, supplies, facilities or trade
secret information of the Company was used and which was developed entirely on
Executive’s own time, unless (a) the invention relates (i) directly to the
business of the Company or (ii) to the Company’s actual or demonstrably
anticipated research or development; or (b) the invention results from any work
performed by Executive for the Company.

 

9. Restricted Activities. Executive agrees that some restrictions on his
activities during and after his employment are necessary to protect the
goodwill, Confidential Information and other legitimate interests of the Company
and its Affiliates:

 

a. While Executive is employed by the Company and for the twelve (12) month
period immediately following termination of his employment with the Company (the
“Non-Competition Period”), Executive shall not, directly or indirectly, whether
as owner, partner, investor, consultant, agent, employee, co-venturer or
otherwise, compete with the Company anywhere worldwide. Specifically, but
without limiting the foregoing, Executive agrees not to engage in any manner if
any activity that is directly or indirectly competitive or potentially
competitive with the business of the Company as conducted at any time during
Executive’s employment. For the purposes of this Section 9, the business of the
Company shall include all Products and Executive’s undertaking shall encompass
all items, products and services that may be used in substitution for Products.
The foregoing, however, shall not prevent Executive’s passive ownership of two
percent (2%) or less of the equity securities of any publicly traded company.

 

b. Executive agrees that, during his employment with the Company, he will not
undertake any outside activity, whether or not competitive with the business of
the Company or its Affiliates, that could reasonably give rise to a conflict of
interest or otherwise interfere with his duties and obligations to the Company
or any of its Affiliates.

 

c. Executive further agrees that while he is employed by the Company and during
the Non-Competition Period, Executive will not solicit any employee of the
Company or encourage any customer or vendor of the Company to terminate or
diminish its relationship with the Company, or, in the case of a customer, to
conduct with any Person any business or activity which such customer conducts
with the Company. For purposes of this Agreement, an employee or customer of the
Company is any Person who was a current employee or customer of the Company at
the time Executive’s employment with the Company ended.

 

For purposes of this Section 9, “Company” shall include Affiliates of the
Company with which Executive has had involvement in the course of his employment
or about which Affiliate or Affiliate’s activities he has acquired or received
any Confidential Information until a Change of Control has occurred, after such
time Company shall not be broadened to include any new Affiliates.

 

10. Notification Requirement. Until the conclusion of the Non-Competition
Period, Executive shall give notice to the Company of each new business activity
he plans to undertake, at least ten (10) business days prior to beginning any
such activity. Such notice shall state the name and address of the Person for
whom such activity is undertaken and the nature of Executive’s business
relationship(s) and position(s) with such Person. Executive shall

 

10



--------------------------------------------------------------------------------

provide the Company with such other pertinent information concerning such
business activity as the Company may reasonably request in order to determine
Executive’s continued compliance with his obligations under Sections 7, 8 and 9
hereof.

 

11. Enforcement of Covenants. Executive acknowledges that he has carefully read
and considered all the terms and conditions of this Agreement, including the
restraints imposed upon him pursuant to Sections 7, 8 and 9 hereof. Executive
agrees that said restraints are necessary for the reasonable and proper
protection of the Company and its Affiliates (as defined in Section 9) and that
each and every one of the restraints is reasonable in respect to subject matter,
length of time and geographic area. Executive further acknowledges that, were he
to breach any of the covenants contained in Sections 7, 8 and 9 hereof, the
damage to the Company would be irreparable. Executive therefore agrees that the
Company, in addition to any other remedies available to it, shall be entitled to
preliminary relief against any breach or threatened breach by Executive of any
of said covenants, without having to post bond. The parties further agree that,
in the event that any provision of Sections 7, 8 or 9 hereof shall be determined
by any court of competent jurisdiction to be unenforceable by reason of its
being extended over too great a time, too large a geographic area or too great a
range of activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.

 

12. Conflicting Agreements. Executive hereby represents and warrants that the
execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which Executive is
a party or is bound and that Executive is not now subject to any covenants
against competition or similar covenants or any court order or other obligation
that would affect the performance of his obligations hereunder. Executive will
not disclose to or use on behalf of the Company any proprietary information of a
third party without such party’s consent.

 

13. Arbitration.

 

a. Any dispute, controversy or claim between the parties arising out of this
Agreement shall be settled by arbitration conducted in Seattle, Washington in
accordance with the rules and procedures of JAMS for the resolution of
employment disputes (the “Rules”) and the laws of the State of Washington.

 

b. In the event that a party requests arbitration (the “Requesting Party”), it
shall serve upon the other party (the “Non-Requesting Party”) within ninety (90)
days of the date the Requesting Party knew, or reasonably should have known, of
the facts on which the controversy, dispute or claim is based, a written demand
for arbitration stating the substance of the controversy, dispute or claim and
the contention of the Requesting Party. An arbitrator shall be selected in
accordance with the Rules, with the Requesting Party initiating that process
within thirty (30) days of the date it serves demand for arbitration on the
Non-Requesting Party (or such longer period to which the parties shall agree in
writing.).

 

c. The function of the arbitrator shall be to determine the interpretation and
application of the specific provisions of this Agreement to the issues submitted
to arbitration. There shall be no right in arbitration to obtain, and no
arbitrator shall have any authority to award or determine, any change in,
addition to, or detraction from, any of the provisions of this Agreement. The
decision of the arbitrator shall be in writing, shall set forth the basis for
the

 

11



--------------------------------------------------------------------------------

decision and shall be rendered within thirty (30) business days following the
hearing. The decision of the arbitrator acting within the scope of his/her
authority shall be final and binding upon the parties and may be enforced and
executed upon in any court having jurisdiction over the party against whom
enforcement of such decision is sought.

 

d. The parties involved in the dispute shall divide equally the administrative
charges, arbitrator’s fees and related expenses of the arbitration, but each
party shall pay its own legal fees and expenses incurred in connection with such
arbitration.

 

e. Nothing contained herein, however, shall limit the right of the Company to
seek equitable or other relief from any court of competent jurisdiction for
violation of Section 7, 8 or 9 of this Agreement.

 

14. Definitions. Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section 14 and as
provided elsewhere in this Agreement. For purposes of this Agreement, the
following definitions apply:

 

a. “Affiliates” means any parent and subsidiaries of the Company and any
entities directly or indirectly controlling, controlled by or under common
control with the Company, where control may be by either management authority or
equity interest.

 

b. “Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

c. “Confidential Information” means any and all information of the Company and
its Affiliates that is not generally known by others with whom they compete or
do business, or with whom they plan to compete or do business. Confidential
Information includes without limitation such information relating to (i) the
development, research, testing, manufacturing, marketing and financial
activities of the Company and its Affiliates, (ii) the Products, (iii) the
costs, sources of supply, financial performance and strategic plans of the
Company and its Affiliates, (iv) the identity and special needs of the customers
of the Company and its Affiliates and (v) the people and organizations with whom
the Company and its Affiliates have business relationships and those
relationships. Confidential Information also includes information that the
Company or any of its Affiliates have received belonging to others with any
understanding, express or implied, that it would not be disclosed. Confidential
Information does not include information which is in the public domain without
fault by Executive or any third party.

 

d. Exclusive of Section iii of this Agreement, “Person” means an individual, a
corporation, an association, a partnership, an estate, a trust and any other
entity or organization, other than the Company or any of its Affiliates.

 

e. “Products” mean all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company, or prior to a change of Control, of its Affiliates with which
Affiliate or Affiliate’s activities Executive has had involvement in the course
of his employment or about which he has acquired or received any Confidential
Information, together with all services provided or planned by the Company, or
prior to a change of Control, of its Affiliates with which Executive has had
involvement in the course of his employment or about which Affiliate or
Affiliate’s activities he has acquired or received any Confidential Information,
during Executive’s employment.

 

12



--------------------------------------------------------------------------------

15. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

 

16. Assignment. Neither the Company nor Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the consent of
Executive to one of its Affiliates or to a Person with whom the Company shall
hereafter affect a reorganization, consolidation or merger or to whom the
Company transfers all or substantially all of its properties or assets. This
Agreement shall inure to the benefit of and be binding upon the Company and
Executive, their respective successors, executors, administrators, heirs and
permitted assigns.

 

17. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement; or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

18. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

 

19. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a national overnight courier service or
deposited in the United States mail, postage prepaid, and addressed to Executive
at his last known address on the books of the Company or, in the case of the
Company, at its principal place of business, attention of the Chairman of the
Board, or to such other address as either party may specify by notice to the
other actually received.

 

20. Entire Agreement. As of the effective date, this Agreement constitutes the
entire agreement between the parties and supersedes all prior communications,
agreements and understandings, written or oral, with respect to the terms and
conditions of Executive’s employment.

 

21. Amendment. This Agreement may be amended or modified only by a written
instrument signed by Executive and by a expressly authorized representative of
the Company.

 

22. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

 

23. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

 

13



--------------------------------------------------------------------------------

24. Governing Law. This Agreement shall be construed and enforced under, and be
governed in all respects by, the laws of the State of Washington, without regard
to the conflict of laws principles thereof; provided, however, that in the event
the Company relocates its principal place of business and Executive’s principal
place of work to another state, the laws of that state shall apply without
regard to the conflict of laws principles thereof.

 

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
Executive and by the Company, by its duly authorized representative, as of the
date first above written.

 

THE EXECUTIVE:   THE COMPANY:

/s/ Alexander Y. Tokman

--------------------------------------------------------------------------------

  By:  

/s/ Richard F. Rutkowski

--------------------------------------------------------------------------------

Alexander Y. Tokman   Title:   Chief Executive Officer

 

14